Title: To Thomas Jefferson from Pierre Chouteau, 20 April 1805
From: Chouteau, Pierre
To: Jefferson, Thomas


                  
                     Monsieur.— 
                     St. Louis le 20 Avril 1805.
                  
                    Je vous ai annoncé par ma derniere lettre L’arrivée de plusieurs chefs Sioux que je n’avois pas encore vus; peu aprés le depart du courier Mr crawford m’a annoncé leur arrivée et me les a amenés; Je les ai renvoyé dans leurs nations avec quelques petits presents dont ils ont été satisfaits et ai remis a l’automne prochain a leur faire connoitre les intentions du gouvernement relativement à leur voyage a Washington city dont ils ont été flattés par les ordres du capne Lewis, mais ils preferent eux mêmes entreprendre ce voyage dans L’automne plutot que dans le tems des chaleurs: Mr crawford m’a remis en même tems un compte de depenses occasionnées par la descente de ces sauvages a St. Louis, Je ne l’ai point accepté et L’ai envoyé à Mr Le general Dearborn dont j’attendrai les ordres a ce sujet je lui ai en même tems observé que Mr crawford en obtenant de moi l’année derniere un permis pour traiter chez les Sioux ne m’a point alors parlé de son projet de faire descendre des chefs de cette nation ni des ordres qu’il pouvoit avoir reçu  à ce sujet du capne Lewis. Je lui aurois alors donné communication des ordres et instructions que j’ai reçu du Gouvernement et qui m’enjoignent de ne permettre le depart d’aucuns chefs de nations sauvages sans une permission speciale.   Je Joins ici une lettre que j’ai recu dernierement du chef osage Les Cheveux blancs, il paroit que la division s’accroit toujours entre les differents partis de cette nation et je sens combien ma presence y est necessaire pour y retablir l’harmonie et faciliter le passage de L’expedition que le gouvernment se propose de faire par la riviere des arkansas, mais j’ai été forcé de reculer mon voyage par L’arrivée d’un parti consequent de Sakias qui sont venus demander Le prisonier de leur nation detenu a St Louis, Les Veritables intentions de cette nation ne sont pas bien connues et il est a craindre que partant mecontens ils ne se portent a quelques excès, Je sais aussi qu’un autre parti de cette même nation et plus consequent encore est sur la riviere des grands osages dans le dessein de m’arretter dans mon voyage où peutêtre seulement pour frapper sur les osages, Je prens a ce sujet toutes les informations possible et suivant ce que J’apprendrai, comme je considere mon voyage chez les osages comme absolument indispensable pour remplir les intentions du gouvernement je compte demander au commandant des troupes en garrison a St. Louis une escorte de dix soldats pour assurer au pavillon americain le respect qui lui est du et que par une habitude contractée sous notre ancien gouvernement le sauvage paye plus volontiers a L’uniforme des troupes de Ligne. Si Le commandant me refuse je prendrai alors toutes les precautions en mon pouvoir pour empecher les Sakias d’executer leurs mauvaises intentions dont je ne suis pas certain mais que j’ai tout Lieu de presumer. 	
                  	La nouvelle officielle de votre ré-élection a la place de president des Etats Unis a comblé les voeux de tous nos citoyens et particulierement Le mien, le bonheur de la haute Louisiane et de ses habitans nous paroit assuré dès ce moment		   
                  J’ai l’honneur d’etre avec le plus profond respect Monsieur Votre très Humble et très obeissant serviteur
                  
                     Pre. Chouteau 
                     
                  
               